PER CURIAM.
On September 14, 1965, the Board of Governors of the Florida Bar entered its judgment that William J. Weissel be disbarred from the practice of law in this State.
The basis for his disbarment was that he stood convicted by an adjudication of guilt •of the crimes of unlawfully, knowingly and feloniously making, counterfeiting, and uttering one promissory note in the sum of Six Thousand ($6,000.00) Dollars and a mortgage deed to secure the same by affixing to each the fictitious signature of Arthur Rubin with intent to defraud George Shap-ro; and that he did likewise feloniously make, counterfeit and utter one promissory note in the sum of $400,000.00 and mortgage deed to secure it by forging their executions by Sam Weissel, Mildred Weissel and Sam’s Properties, Inc., with intent to injure and defraud Sam and Mildred Weissel, Sam’s Properties, Inc., and the Bank of Miami Beach.
It appears that the subject attorney was given due notice to show cause why “appropriate disciplinary judgment” should not be entered by the Board of Governors, as prescribed by Rule 11.08(4) of Article 11 of the Integration Rules, 31 F.S.A., and that he failed to respond.
The said judgment of disbarment from the practice of law of the said William J. Weissel is ratified, confirmed and approved.
THORNAL, C. J., and O’CONNELL, CALDWELL, ERVIN and BARNS (Ret.), JJ-, concur.